DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The preamble of claim 1 is directed to a method for manufacturing a crystal for a synthetic gem The method requires a step of preparing a SiC single crystal including an n-type impurity. The rest of the claims is directed to a step of “irradiating the SiC single crystal with an electron beam to generate a carbon vacancy in the SiC single  crystal.”  First of all, the claim is indefinite as it is not clear how the main body of the claim which relates to this method of irradiating the SiC single crystal with an electron beam to generate a carbon vacancy in the SiC single  crystal”; it is not clear which step of the main body of the claim is respectively related to “manufacturing a crystal” and “a synthetic gem.” Even though, additional claims provide information as to the result (a density of the carbon vacancy is higher than a density of the n-type impurity) of the irradiating step; nothing is done with this information and it is not clear how it related to the preamble. Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a crystal,” and the claim also recites “a synthetic gem” and “a SiC single crystal” which are the narrower statement of the limitation; claim 1 recites the broad recitation “a crystal” and “a SiC single crystal,” and the claim also recites “a synthetic gem” which is the narrower statement of the limitation;   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-5 are rejected because they depend on claim 1.
The recited in claim 5 “…the n-type impurity is, as a residual impurity, present at a density of 1 x 1017 cm-3 to 5 x 1017 cm-3 in the SiC single crystal” constitutes an indefinite subject matter. It is not clear what “a residual impurity” means.  Therefore, the metes and bounds of claim 5 are not readily ascertainable. For examining purpose, this limitation is interpreted as “he n-type impurity is present at a density of 1 x 1017 cm-3 to 5 x 1017 cm-3 in the SiC single crystal”. Clarification and/or correction are/is required. Claims 2-5 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jenny et al (US 20050126471 A1, “Jenny”), and further in view of Hazdra et al (Phys. Status Solidi A 2019, 276, 1900312, “Hazdra”).
Regarding claim 1, Jenny (entire document) teaches a method for manufacturing a crystal for a synthetic gem comprising preparing a SiC single crystal including an n-type impurity (nitrogen) (0018-0019 and 0135), but does not explicitly teach irradiating the SiC single crystal with an electron beam to generate a carbon vacancy in the SiC single crystal, wherein irradiation energy and dose in electron beam irradiation are set such that a density of the carbon vacancy is higher than a density of the n-type impurity. However it is a known practice that an epitaxial SiC is irradiated with an electron beam with certain energy and dose to generate carbon vacancy in the SiC as taught by Hazdra (pages 1 and 2). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Jenny per teachings of Hazdra in order to provide a silicon carbide with excellent stability (Hazdra conclusion). Jenny/Hazdra further teaches that the content of impurity such as nitrogen (n-type) affects the control of the silicon carbide crystal and the usefulness of the crystal in certain applications such as gemstone fabrication (Jenny 0019), and the irradiation energy and dose of the electron beam irradiation affects the stability of the silicon carbide (Hazdra pages 1-7). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Jenny/Hazdra, and obtained various irradiation energy and dose in electron beam irradiation including the instantly claimed “a density of the carbon vacancy is higher than a density of the n-type impurity” in order to provide silicon carbide crystal with suitable color and stability for gemstone fabrication, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Jenny/Hazdra teaches the irradiation of the electron beam as addressed above, and further teaches that the irradiation energy is in a range of 1-10 MeV (= 103 - 104 KeV) (Hazdra title), within the energy range of generating low carbon vacancy as described by instant figure 8 (PGPUB US 2022/0251729 A1); therefore, “the SiC single crystal with the generated carbon vacancy has 2 cm-1 or lower in terms of a light absorption coefficient at a wavelength of 460 nm” is reasonably expected because a similar process/method is expected to produce similar results/effects. 
Regarding claim 3, Jenny/Hazdra teaches that after electron irradiation (the step of generating the carbon vacancy), a subsequent/post annealing (thermal treatment) for the SiC single crystal is performed at temperature of higher than 370 °C (Hazdra pages 2 and 4), overlapping the instant claimed range of 500°C to 1400°C. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 4, Jenny/Hazdra teaches that the nitrogen (n-type impurity) concentration is equal to or greater than 1-2x1017 cm-3  (Jenny 0018), overlapping the instant claimed 1x1018 cm-3  or higher. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 5, Jenny/Hazdra teaches that the nitrogen (n-type impurity) concentration is equal to or greater than 1-2x1017 cm-3 (Jenny 0018), overlapping the instant claimed 1 x 1017 cm-3 to 5 x 1017 cm-3. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchida et al (US 20090039358 A1) teaches a method of processing n-type SiC crystal by electron beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714